DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 11 February 2021.  No claims claims 1-18 remain pending in the application.  The changes therein and corresponding remarks have been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0139626 A1 (“WAKCHAURE”) in view of US 2011/0125975 A1 (“KIM”) and US 2010/0306446 A1 (“VILLA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claims 1 and 17, WAKCHAURE discloses a memory device, and a corresponding method of operating the memory device, comprising:
a non-volatile memory comprising a plurality of memory cells (e.g., including “the aborted memory cell” in 541 of Fig. 5B, “a first memory cell” in 551, “a second memory cell” in 552 and a third memory cell in 553; note that 553 is mislabeled with “a second memory cell”, with reference to paragraph [0088] “the XP data to be written to a third memory cell…(Block 553)”); and
a controller (for Figs. 3 and 5B) configured to:
begin/ initiate a first programming operation (e.g., including 345 and 355 of Fig. 3, as applied to “ongoing write operations” in 521 of Fig. 5B) configured to program a first one of the plurality of memory cells (e.g., associated with “the aborted memory cell” in 541 of Fig. 5B, before it is aborted in 521) with more than one bit of information (e.g., including those associated with Upper Page and Extra Page in 345 and 355 of Fig. 3), 
terminate the first programming operation (e.g., “abort ongoing write operations” in 521 of Fig. 5B, with reference to Fig. 3; also, with reference to paragraph [0084] “abort any ongoing write operations”) in response to receiving a command (e.g., in response to “send command to abort” in 521 of Fig. 5B) to switch from a high-density operation mode (e.g., from the normal high-density “TLC mode” associated with Figs. 2A, 2B and 3, as applied to “ongoing write operations” in 521 of Fig. 5B, with reference to paragraph [0028] “Operating using the dedicated SLC mode results in lower memory density compared to operating using the TLC mode” and the LP, UP and XP data “to be written to the aborted memory cell” in 541 of Fig. 5B) to a high speed and/or a lower power mode (e.g., to the high speed/ lower power “SLC mode” in 551-553 of Fig. 5B, with reference to paragraph [0028] “using the dedicated SLC mode results in faster write times than writing the same data as compared to the TLC mode (e.g., a lower page of data being written to a memory cell operating in TLC mode). Moreover, the dedicated SLC mode uses less energy to write data as compared to the writing the data to memory operating in the TLC mode”), 
(e.g., including 551-553 of Fig. 5B), second and third ones of the plurality of memory cells (e.g., “a first memory cell” in 551 of Fig. 5B and “a second memory cell” in 552) with the more than one bit of information (including those associated with the LP and UP data in 551 and 552 of Fig. 5B), and 
continue to operate in the high speed and/or the lower power mode subsequent to the second programming operation (e.g., a subsequent loop(s) of “SLC mode” in 551-553 of Fig. 5B, associated with the YES branch from 531).
WAKCHAURE does not expressly disclose that the command is from a connected host device, and that the continue function/ step is performed while the memory device remains connected to externally-applied power.
First, WAKCHAURE teaches a connected host device (e.g., 115 in Fig. 1) and that the command is from a memory controller (e.g., 125 in Fig. 1).
Further, including a memory controller as part of a connected host device in a memory system configuration was common and well known in the art, as an art-recognized obvious variation to that in Fig. 1 of WAKCHAURE (in which the memory controller is separate from the connected host device), such variation providing a more tightly integrated memory system for efficient host-memory interactions (see, as one of the exemplary references in the art, the memory system configuration in Fig. 17 of KIM, compared to that in Figs. 16 of KIM similar to that in Fig. 1 of WAKCHAURE; also, paragraph [0132] of KIM “The memory system 500 may operate relatively fast because the memory controller 530 is built-in the host device 520”).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable (125 in Fig. 1) as part of the connected host device (115), such that the command would be from the connected host device, since including a memory controller as part of a connected host device in a memory system configuration was common and well known in the art, as an art-recognized obvious variation to that in Fig. 1 of WAKCHAURE (in which the memory controller is separate from the connected host device), such variation providing a more tightly integrated memory system for efficient host-memory interactions (see, as one of the exemplary references in the art, the memory system configuration in Fig. 17 of KIM, compared to that in Figs. 16 of KIM similar to that in Fig. 1 of WAKCHAURE; also, paragraph [0132] of KIM “The memory system 500 may operate relatively fast because the memory controller 530 is built-in the host device 520”).
Second, WAKCHAURE teaches that the writing/ programming operations in Fig. 5B reduces the amount of time and/or energy required to protect/ preserve data being written (e.g., paragraphs [0083], [0089] and [0090]).
Further, VILLA teaches a memory device configuration and operation that includes detecting a controlled power-loss event predicted to occur (e.g., with reference to 402 in Fig. 4 and paragraph [0021] “detect that a battery power supply is approaching a complete discharge state”, thus an externally-applied battery power) and safely completing an operation being performed by the memory device (e.g., with reference to 408 in Fig. 4 and “safely … complete the background operation if the memory device is performing the background operation” 414) while the memory device remains connected to externally-applied power (e.g., with reference to the YES branch of 408 in Fig. 4, contrasted from the NO branch of 408 and the subsequent removal of the power supply 410), in order to improve/ enhance data integrity and reliability (e.g., paragraphs [0003] and [0010]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to use the writing/ programming operations in Fig. 5B of WAKCHAURE in the memory device configuration and operation of VILLA (e.g., for safely completing an operation being performed by the memory device 414 in Fig. 4), such that the writing/ programming operations of WAKCHAURE would be performed while the memory device remains connected to externally-applied power (as in VILLA), since such writing/ programming operations require less amount of time and/or energy to protect/ preserve data being written (e.g., paragraphs [0083], [0089] and [0090] of WAKCHAURE), in order to improve/ enhance data integrity and reliability (e.g., paragraphs [0003] and [0010] of VILLA).

Regarding claim 2, WAKCHAURE, as modified above, discloses the memory device of claim 1, wherein: the second programming operation (including 551-553 of Fig. 5B “in SLC mode”) requires less energy to program the second and third ones of the plurality of memory cells in less time than the first programming operation would have taken to complete (e.g., implied in paragraph [0089] “writing the aborted data to different memory cells (e.g., memory cells operated in the dedicated SLC mode) is more time and/or energy efficient because, for example, the amount of time required to complete a TLC write is greater than the amount of time required to abort the TLC write and write the data to three memory cells operated in the dedicated SLC mode” and paragraph [0090] “Writing using the SLC mode enables the buffer 155 to be cleared faster than if the data were written in another mode (e.g., a 2 bpc MLC mode, a TLC mode, etc.). Writing data faster…is useful to reduce the amount of time and/or energy needed to write the data to non-volatile memory (e.g., the memory block 130, 133)”).

Regarding claim 3, WAKCHAURE, as modified above, discloses the memory device of claim 1, wherein: the second programming operation (including 551-553 of Fig. 5B “in SLC mode”) is configured to program the second and third ones of the plurality of memory cells in less time than the first programming operation would have taken to complete (e.g., implied in paragraph [0089] “writing the aborted data to different memory cells (e.g., memory cells operated in the dedicated SLC mode) is more time and/or energy efficient because, for example, the amount of time required to complete a TLC write is greater than the amount of time required to abort the TLC write and write the data to three memory cells operated in the dedicated SLC mode” and paragraph [0090] “Writing using the SLC mode enables the buffer 155 to be cleared faster than if the data were written in another mode (e.g., a 2 bpc MLC mode, a TLC mode, etc.). Writing data faster…is useful to reduce the amount of time and/or energy needed to write the data to non-volatile memory (e.g., the memory block 130, 133)”).

Regarding claim 4, WAKCHAURE, as modified above, discloses the memory device of claim 1, wherein: the first programming operation is configured to program the first one of the plurality of memory cells with a first plurality of programming pulses (e.g., associated with the loops including 330 of Fig. 3, for Upper Page and Extra Page in 345 and 355, as applied to “the aborted memory cell” in 541 of Fig. 5B, before it is aborted in 521), and the second programming operation is configured to program each of the second and third ones of the (since they are programmed “in SLC mode” in 551 and 552 in Fig. 5B, with reference to paragraph [0014] “SLC memories can be written approximately seven to eight times faster than TLC memories because writing one bit per cell requires less programming pulses to change electrical characteristics of a SLC flash memory cell to represent one bit, and writing multiple bits per cell requires more programming passes”).

Regarding claim 5, WAKCHAURE, as modified above, discloses the memory device of claim 1, wherein: the second programming operation is configured to program each of the second and third ones of the plurality of memory cells with one bit of information of the more than one bit of information (e.g., with reference to “in SLC mode” in 551 and 552 in Fig. 5B).

Regarding claim 6, WAKCHAURE, as modified above, discloses the memory device of claim 1, wherein: 
the first one of the plurality of memory cells is configured as a triple level cell (e.g., associated with Lower Page, Upper Page and Extra Page in 335, 345 and 355 of Fig. 3, as applied to “ongoing operations” of “the aborted memory cell” in 521 and 541 in Fig. 5B, before it is aborted in 521) which has already been programmed with lower page data (e.g., already programmed with Lower Page in 335 of Fig. 3) prior to the first programming operation (e.g., prior to 345 and 355 of Fig. 3), and 
the first programming operation is configured to program the more than one bit of information by programming upper page data and extra page data to the first one of the plurality (e.g., Upper Page and Extra Page in 345 and 355 of Fig. 3).

Regarding claim 7, WAKCHAURE, as modified above, discloses the memory device of claim 6, wherein: the second programming operation is configured to program the lower page data to the second one of the plurality of memory cells (e.g., 551 of Fig. 5B) and to program the upper page data to the third one of the plurality of memory cells (e.g., 552 of Fig. 5B).

Regarding claim 8, WAKCHAURE, as modified above, discloses the memory device of claim 7, wherein: the second programming operation is further configured to program the extra page data to a fourth one of the plurality of memory cells (e.g., program/ write the XP data to a third memory cell in 553 of Fig. 5B, with reference to paragraph [0088] “the XP data to be written to a third memory cell…(Block 553)”).

Regarding claim 9, WAKCHAURE, as modified above, discloses the memory device of claim 7, wherein: each of the second and third ones of the plurality of memory cells is configured as a single level cell (e.g., “in SLC mode” in 551 and 552 in Fig. 5B).

Regarding claim 10, WAKCHAURE, as modified above, discloses the memory device of claim 1, wherein the first one of the plurality of memory cells is located in a first memory block (e.g., paragraph [0086] “the aborted memory cell is included in a first memory block (e.g., the memory block 130 of FIG. 1)”), and wherein the second and third ones of the plurality of memory cells are located in a second memory block (e.g., paragraph [0086] “the first memory cell is included in a second memory block (e.g., the memory block 133 of FIG. 1) separate from the first memory block” and paragraph [0087] “the second memory cell is included in the second memory block (e.g., the same memory block as the first memory cell)”).

Regarding claim 18, WAKCHAURE, as modified above, discloses the method of claim 17, further comprising: programming, with the second programming operation (including 551-553 of Fig. 5B), a fourth one of the plurality of memory cells (e.g., a third memory cell in 553 of Fig. 5B, with reference to paragraph [0088] “a third memory cell…(Block 553)”) with at least one bit of information of the more than one bit of information (e.g., the XP data in 553 of Fig. 5B, with reference to paragraph [0088] “the XP data to be written to a third memory cell…(Block 553)”, corresponding to Extra Page in 355 of Fig. 3).

--------------------------
Regarding independent claim 11, WAKCHAURE, as modified above (with reference to the rejection of claims 1 and 17 above), discloses a memory device, comprising:
a non-volatile memory comprising a plurality of memory cells (e.g., including “the aborted memory cell” in 541 of Fig. 5B, “a first memory cell” in 551, “a second memory cell” in 552 and a third memory cell in 553; note that 553 is mislabeled, with reference to paragraph [0088] “the XP data to be written to a third memory cell…(Block 553)”); and
a controller (for Figs. 3 and 5B) configured to:
begin a first programming operation (e.g., including 355 of Fig. 3, as applied to “ongoing write operations” in 521 of Fig. 5B) configured to program one bit of information (e.g., associated with Extra Page in 355 of Fig. 3) to a first one of the plurality of memory cells (e.g., associated with “the aborted memory cell” in 541 in Fig. 5B, before it is aborted in 521), wherein the first one of the plurality of memory cells has been previously programmed with one or more additional bits of information (e.g., previously programmed with Lower Page and Upper Page in 335 and 345 of Fig. 3),
terminate the first programming operation (e.g., “abort ongoing write operations” in 521 in Fig. 5B, with reference to Fig. 3; also, with reference to paragraph [0084] “abort any ongoing write operations”) in response to receiving a command (e.g., in response to “send command to abord” in 521 of Fig. 5B) from a connected host device (e.g., 115 in Fig. 1, modified to include 125, with reference to the rejection of claims 1 and 17 above) to switch from a high-density operation mode (e.g., from the normal high-density “TLC mode” associated with Figs. 2A, 2B and 3, as applied to “ongoing write operations” in 521 of Fig. 5B, with reference to paragraph [0028] “Operating using the dedicated SLC mode results in lower memory density compared to operating using the TLC mode” and the LP, UP and XP data “to be written to the aborted memory cell” in 541 of Fig. 5B) to a high speed and/or a lower power mode (e.g., to the high speed/ lower power “SLC mode” in 551-553 of Fig. 5B, with reference to paragraph [0028] “using the dedicated SLC mode results in faster write times than writing the same data as compared to the TLC mode (e.g., a lower page of data being written to a memory cell operating in TLC mode). Moreover, the dedicated SLC mode uses less energy to write data as compared to the writing the data to memory operating in the TLC mode”), 
program, with a second programming operation (e.g., including 551-553 of Fig. 5B), a second one of the plurality of memory cells with the one bit of information (e.g., 553 of Fig. 5B, with reference to paragraph [0088] “the XP data to be written to a third memory cell…(Block 553)”, corresponding to Extra Page in 355 of Fig. 3), and continue to operate in the high speed and/or the lower power mode subsequent to the second programming operation (e.g., a subsequent loop(s) of “SLC mode” in 551-553 of Fig. 5B, associated with the YES branch from 531) while the memory device remains connected to externally-applied power (see the rejection of amended claims 1 and 17 above).

Regarding claim 12, WAKCHAURE, as modified above, discloses the memory device of claim 11, wherein: 
the first one of the plurality of memory cells is configured as a triple level cell (e.g., associated with Lower Page, Upper Page and Extra Page in 335, 345 and 355 of Fig. 3, as applied to “ongoing operations” of “the aborted memory cell” in 521 and 541 in Fig. 5B, before it is aborted in 521) which has already been programmed with the one or more additional bits of information as lower page data and upper page data (e.g., already programmed with Lower Page and Upper Page in 335 and 345 of Fig. 3) prior to the first programming operation (prior to 355 of Fig. 3), and 
the first programming operation is configured to program the one bit of information by programming extra page data to the first one of the plurality of memory cells (e.g., Extra Page in 355 of Fig. 3).

Regarding claim 13, WAKCHAURE, as modified above, discloses the memory device of claim 12, wherein: the second programming operation is configured to program the extra page (e.g., 553 of Fig. 5B, with reference to paragraph [0088] “the XP data to be written to a third memory cell…(Block 553)”).

Regarding claim 14, WAKCHAURE, as modified above, discloses the memory device of claim 13, wherein: the second programming operation is further configured to program the lower page data to a third one of the plurality of memory cells (e.g., 551 of Fig. 5B).

Regarding claim 15, WAKCHAURE, as modified above, discloses the memory device of claim 14, wherein: the second programming operation is further configured to program the upper page data to a fourth one of the plurality of memory cells (e.g., 552 of Fig. 5B).

Regarding claim 16, WAKCHAURE, as modified above, discloses the memory device of claim 15, wherein: each of the second, third and fourth ones of the plurality of memory cells is configured as a single level cell (e.g., “in SLC mode” in 551-553 of Fig. 5B, with reference to paragraph [0088] “the XP data to be written to a third memory cell…(Block 553)”).


Response to Arguments
Applicant’s arguments in Remarks, filed 11 February 2021, have been considered.  However, the applicant’s arguments pertain to the applicant’s amendment which necessitated the new ground(s) of rejection presented above.  See the rejections above for further details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is john.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824